Citation Nr: 1227987	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  11-11 827A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES
 
1.  What evaluation is warranted for posttraumatic stress disorder (PTSD) from September 11, 2009?
 
2.  What evaluation is warranted for Type II diabetes mellitus from September 11, 2009?
 
3.  What evaluation is warranted for tinnitus from September 11, 2009?
 
4.  What evaluation is warranted for bilateral hearing loss from September 11, 2009?
 
5.  What evaluation is warranted for asbestos lung disease from September 11, 2009?
 
 
REPRESENTATION
 
Appellant represented by:  North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD
 
J. Smith, Counsel
 
 
 
INTRODUCTION
 
The Veteran performed verified active duty service from October 1953 to July 1959, and July 1960 to August 1973.
 
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from March and July 2010 rating decisions of the Department of Veterans Affairs' (VA) Regional Office (RO) in Huntington, West Virginia, and Winston-Salem, North Carolina, respectively.  The Winston-Salem, North Carolina RO certified the case to the Board.

Since the issuance of the April 2011 Statement of the Case, a May 2011 VA addendum report has been associated with the claims file and no waiver from the Veteran has been received.  However, this report is not pertinent to the ratings assigned for PTSD, tinnitus, or bilateral hearing loss.  As such, a waiver for this evidence is not necessary, nor is the initial consideration of this evidence by the RO.
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).
 
The questions regarding what evaluations are warranted for diabetes mellitus and asbestos lung disease since September 11, 2009, and for bilateral hearing loss since December 6, 2010 are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
 
FINDINGS OF FACT
 
1.  Since September 11, 2009, the Veteran's PTSD has been manifested by not more than occupational and social impairment with reduced reliability and productivity.  
 
2.  Since September 11, 2009, the Veteran has been assigned the maximum schedular evaluation available for tinnitus, and there is no evidence that tinnitus is so exceptionally disabling that the schedular evaluation is inadequate.  
 
3.  From September 11, 2009 to December 5, 2010, audiometric testing revealed no worse than Level I hearing in each ear. 
 

CONCLUSIONS OF LAW
 
1.  Since September 11, 2009, the criteria for a 50 percent disability rating, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2011).
 
2.  Since September 11, 2009, the criteria for an evaluation greater than 10 percent for tinnitus have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.87, Diagnostic Code 6260 (2011).
 
3.  Between September 11, 2009 and December 5, 2010, the criteria for an initial compensable rating for bilateral hearing loss were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.385, 4.1, 4.2, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2011).
 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Notice and Assistance
 
As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  
 
In this case, as service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.   Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
 
VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  He was provided the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).
 
Increased Ratings
 
Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  The assignment of a particular diagnostic code is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which diagnostic code or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  
 
In a March 2010 rating decision, the RO awarded service connection for PTSD, tinnitus, and bilateral hearing loss.  The Veteran was assigned a 30 percent evaluation for PTSD, a 10 percent evaluation for tinnitus, and a noncompensable evaluation for hearing loss, each effective from September 11, 2009, the date of claim.  The Veteran expressed his timely disagreement with the ratings assigned and the present appeal ensued.  Given that the Veteran appealed the initial evaluations assigned, the severity of his disabilities is to be considered during the entire period from the initial assignment of the disability rating to the present.  Fenderson v. West, 12 Vet. App. 119 (1999).
 
A.  PTSD

The Veteran is currently receiving a rating of 30 percent for PTSD.  Under the General Rating Formula for Mental Disorders, a higher 50 percent rating is assigned where there is evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130. 

A 70 percent rating is assigned where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.  
 
The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran's disorder, and the effect of those symptoms on the claimant's social and industrial adaptability.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).
 
In determining the appropriateness of the 30 percent evaluation assigned to the Veteran's disability, the Global Assessment of Functioning scores assigned by medical providers throughout the course of this appeal will be discussed.  A Global Assessment of Functioning score of 41-50 contemplates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (Fourth Edition) at 44-47.  A Global Assessment of Functioning score of 51-60 contemplates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Id.  A Global Assessment of Functioning score of 61-70 contemplates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.  A Global Assessment of Functioning score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).
 
Considering the Veteran's psychiatric symptomatology in light of the above, and after resolving reasonable doubt in the Veteran's favor, the Board finds that a rating of 50 percent, but no higher, under the General Rating Formula for Mental Disorders most closely approximates the Veteran's current disability picture. 
 
In an October 2009 statement from the Veteran's wife, she stated that since returning from Vietnam, the appellant withdraws from people, seems older than he is, has little energy, and has sleep disturbances including sweating and jerking.  She stated that the Veteran has difficulty talking about his experiences in Vietnam.  She stated that the Veteran told her about young children in Vietnam carrying loaded guns and firing at American soldiers, and that to this day, he cannot stand the sight of a child holding a gun.  She indicated that the Veteran explodes for no reason and is a loner. 
 
On private medical examination in November 2009, the examiner noted complaints of panic attacks two to three times per week lasting from twenty minutes to one hour.  The appellant also reported combat related nightmares three to four times per month, intrusive thoughts, hypervigilance, and an inability to tolerate anyone behind him.  He reportedly rarely socialized with family and friends.  Mental status examination revealed that the appellant's recent memory was severely impaired.  It was noted that he could not remember what he read and that he got lost traveling.  His working memory was 50 percent impaired.  The Veteran reported feeling depressed half of the time, with little interest in things and no energy.  He reportedly was easily angered, agitated, and at times felt helpless.  The examiner found the appellant severely compromised in his ability to sustain social and work relationships, totally and permanently disabled and unemployable.  He was assigned a Global Assessment of Functioning score of 40.
 
In a January 2010 VA treatment record, the Veteran was noted to suffer some memory loss, mild anxiety, and mild depression.  He was fully oriented and appropriately groomed.  His mood was relaxed, speech was normal, and affect was restricted.  His insight was fair, judgment was good, and cognition was intact.  There were no visual or auditory hallucinations.  There was no suicidal or homicidal plan or intent.  Thought processes were logical.  The Veteran was assigned a Global Assessment of Functioning score of 60.
 
On VA examination in February 2010, the Veteran was fully oriented.  His appearance and hygiene were appropriate.  His affect and mood was anxious and depressed.  He reported trouble with irritability and impulse control.  He reported that he did not like to be around people and that he kept to himself.  He had been married for forty five years and had three children, although he reported the death of one child at the age of twelve in a farming accident.  Communication, speech and concentration were normal.  The Veteran denied panic attacks, but he admitted to being suspicious and he liked to know who was around him.  There were neither delusions nor obsessional rituals.  Thought processes were impaired in that he had some difficulty with needing to have things repeated for him.  There was no impairment of judgment or abstract thinking.  Memory was mildly abnormal in that he forgot names and where he put things.  There was no suicidal or homicidal ideation.  The Veteran reported that he retired from work because of physical problems.  The examiner noted that the Veteran was not contending he was unemployable, and also noted that he had remained employable in the past in spite of his symptoms.  The appellant had no difficulty in performing activities of daily living.  Overall, the examiner found that the Veteran's symptoms caused occupational and social impairment with an occasional decrease in work efficiency, and an intermittent inability to perform occupational tasks, although the Veteran was generally functioning satisfactorily.  He was assigned a Global Assessment of Functioning score of 50.
 
In a February and March 2010 VA treatment records, the Veteran was noted to be fully oriented, use fluent speech, and have a euthymic mood and affect.  Thought processes were coherent.  The Veteran had no suicidal or homicidal ideation, and no hallucinations or delusions.  There were no abnormalities in insight, judgment, or cognition.  He reported intrusive thoughts, anxiety, and sleep disturbances.  He was assigned a Global Assessment of Functioning score of 50.
 
In a July 2010 VA treatment record, the Veteran was noted to be fully oriented, to use fluent speech, and to have a euthymic mood and affect.  His thought processes were coherent.  There was no evidence of suicidal or homicidal ideation, and no hallucinations or delusions.  There were no abnormalities in insight, judgment, or cognition.  He reported memory problems, including forgetting why he arrived at certain places.  He had been prescribed Aricept for poor short-term memory.  He was assigned a Global Assessment of Functioning score of 50.
 
In October 2010 and January 2011 VA treatment records, the Veteran was noted to be fully oriented, had fluent speech, and to have a euthymic mood and affect.  Thought processes were coherent.  The Veteran had no suicidal or homicidal ideation, and no hallucinations or delusions.  There were no abnormalities in insight, judgment, or cognition.  Memory problems were again noted.  The Veteran was assigned a Global Assessment of Functioning score of 45.
 
In an April 2011 VA treatment record, the Veteran was noted to be oriented and had an appropriate appearance.  His speech was articulate, his mood was good, but his affect was restricted.  Thought processes were logical and there was no suicidal or homicidal ideation, hallucinations, or delusions.  Insight, judgment, and cognition were intact.  The Veteran reported spending time with his grandchildren and attending church.
 
Collectively, the evidence shows that the Veteran's symptoms from September 11, 2009 onward have consisted of panic attacks more than once a week, impairment of memory, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  While the Veteran does not demonstrate all of the symptoms associated with the 50 percent rating criteria, the Board emphasizes that the symptoms noted in the rating schedule are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  Mauerhan. 
 
Further, while the Veteran was assigned a high Global Assessment of Functioning score of 60 in January 2010, and a low score of 40 in November 2009, the preponderance of the evidence shows that the scores have generally been between 45 and 50.  As noted above, a Global Assessment of Functioning score of 41-50 contemplates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  
 
Accordingly, the Board finds that after resolving reasonable doubt in the appellant's favor his overall symptomatic picture most nearly approximates the criteria for a 50 percent rating.
 
However, at no point has the Veteran's overall PTSD symptomatology met the criteria for a 70 percent rating.  There is no evidence of such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical speech, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish effective relationships. 
 
While the Veteran possibly has difficulty in adapting to stressful circumstances, the evidence consistently shows no suicidal ideation, no obsessional rituals, normal speech, no impairment in independent functioning, no episodes of violence, full orientation, and adequate hygiene.  The medical evidence does not show the Veteran to have occupational and social impairment with deficiencies in most areas, or an inability to establish and maintain effective relationships.  Rather, the evidence shows that the Veteran has been married to his wife for over 45 years, he maintains a relationship with his grandchildren and attends church.  Further, the Veteran reported to the VA examiner that he voluntarily retired from work for physical reasons, and prior to doing so, he was able to maintain employment despite his symptoms.  

The Board acknowledges that in November 2009, Dr. Hoeper found the appellant unemployable due to posttraumatic stress disorder.  Significantly, he did not provide a rationale for finding that the appellant was unemployable.  While the Veteran's Global Assessment of Functioning scores are low, his overall symptomatology does not correspond to the level of impairment contemplated by a 70 percent evaluation.  

As the criteria for a 70 percent rating are not met, it logically follows that the symptoms for the maximum 100 percent rating under the general rating formula likewise are not met.  While the appellant does have memory problems, there is no evidence that his posttraumatic stress disorder causes a gross impairment in thought processes or communication.  There is no evidence that he suffers from persistent delusions or hallucinations, or that he engages in grossly inappropriate behavior.  He is not in persistent danger of hurting self or others, and he can perform activities of daily living (including maintenance of minimal personal hygiene).  Finally, he is not disoriented to time or place.
 
Accordingly, the Board finds that a 50 percent, but no higher, rating for PTSD is warranted.  In reaching this conclusion, the Board has applied the benefit-of-the-doubt doctrine, but finds that the preponderance of the evidence is against assignment of a rating in excess of 50 percent.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).
 
B.  Tinnitus

The Veteran seeks entitlement to an initial rating in excess of 10 percent for tinnitus.  Pursuant to the rating schedule, a 10 percent evaluation is assigned for recurrent tinnitus.  38 C.F.R. § 4.87, Diagnostic 6260.  Only a single evaluation may be assigned, whether the sound is perceived in one ear, both ears, or in the head.  Id. at Note (2); see Smith v. Nicholson, 451 F.3d. 1344 (2006).
 
Accordingly, the Veteran's tinnitus is currently assigned the maximum schedular rating.  There is no legal basis upon which to award a higher schedular evaluation. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 
 
C.  Bilateral Hearing Loss

The Veteran's hearing loss is assigned a noncompensable rating under the provisions of 38 C.F.R. § 4.85, Diagnostic Code 6100.  Ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination.  Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies 1,000; 2,000; 3,000; and 4,000 cycles per second.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85.

Exceptional patterns of hearing impairment are addressed in 38 C.F.R. § 4.86.  When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

The assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometric results are obtained.  Hence, the Board has no discretion in these matters and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometric results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In February 2010, Veteran underwent an audiological evaluation.  Pure tone thresholds, in decibels, were obtained.  The examiner indicated that the air conduction study completed more accurately reflected the Veteran's hearing loss than the bone conduction study completed.  Accordingly, air conduction results were as follows:
 



HERTZ




1000
2000
3000
4000
RIGHT
30
30
60
65
LEFT
25
30
65
65

Pure tone threshold averages were 46.25 decibels (dB) in each ear.  Speech discrimination scores were 98 percent in each ear.  Applying the method for evaluating hearing loss to the results of the Veteran's audiological evaluation reveals Level I hearing in the right ear and Level I hearing in the left ear.  Combining these according to Table VII reveals a noncompensable rating.  38 C.F.R. § 4.85, Diagnostic Code 6100.  Because these results do not reveal an exceptional pattern of hearing loss in either ear, Table VIA is not for application.  See 38 C.F.R. § 4.86.

Given this finding the Board finds that prior to December 2010, the Veteran is not entitled to a compensable schedular evaluation for his bilateral hearing loss.  The Board acknowledges that in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In this case, the February 2010 examiner noted that the Veteran had great difficulty functioning in group communication situations because of his inability to understand speech in the presence of background noise.  The examiner noted no effect of the condition on the Veteran's usual occupation as he is retired.
 
The Board empathizes with the Veteran's complaints regarding the functional impact of his hearing loss on his daily life, but the assignment of disability ratings for hearing impairment is derived from a mechanical formula based on levels of pure tone threshold average and speech discrimination.  The findings on the examinations are more probative than any lay contentions as to the extent of hearing loss.

In summary, the February 2010 audiological examination shows average decibel loss and word recognition scores which correspond with the currently assigned noncompensable rating.  While the Board has considered the applicability of the benefit of the doubt doctrine, as the preponderance of the evidence is against the Veteran's claim, entitlement to a compensable rating for bilateral hearing loss from September 11, 2009 to December 5, 2010 must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 
 
D.  All Claims

In assessing the severity of the Veteran's service-connected PTSD, tinnitus, and bilateral hearing loss, the Board has considered his assertions regarding his symptoms, which he is competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support higher ratings require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  As such, the Veteran's assertions are not considered more persuasive than the objective medical findings which, as indicated above, preponderates against entitlement to higher ratings than those assigned.
 
The Board has considered whether the Veteran's disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  There are no exceptional or unusual factors with regard to the Veteran's PTSD, tinnitus, or hearing loss.  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.")  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability pictures are contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.
 
Finally, the Board considered whether an inferred claim for a total disability rating based on individual unemployability has been raised Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board acknowledges that the Veteran is no longer employed.  He has not, however, alleged that he is unemployable on account of any service-connected disability on appeal, and Dr. Hoeper's opinion is addressed above.  As such, the Board finds that Rice is inapplicable in the present case.
 
In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b).  
 
 
ORDER
 
Entitlement to a 50 percent rating for post-traumatic stress disorder from September 11, 2009 is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.
 
For the period since September 11, 2009, entitlement to an evaluation greater than 10 percent for tinnitus is denied.
 
For the period from September 11, 2009 to December 5, 2010, entitlement to a compensable evaluation for bilateral hearing loss is denied.
 
 
REMAND
 
The Board's review of the claims file reveals that further development is necessary to properly , adjudicate the remaining claims on appeal
 
With regard to the Veteran's diabetes mellitus, the Board finds an additional VA examination is needed to obtain information necessary for rating the disability.  Diabetes mellitus is evaluated under Diagnostic Code 7913.  38 C.F.R. § 4.119.  Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating under Diagnostic Code 7913.  Id.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  Id.  
 
Here, the Veteran has a diagnosis of erectile dysfunction but the information concerning whether this disorder is a result of the diabetes mellitus is unclear.  In an October 2009 Physician's Statement for Diabetes, Laddie M. Crisp, M.D. indicated that the Veteran has no complications due to diabetes.  At a July 2010 VA examination for a heart disability, however, the Veteran reported that he suffers from impotence.  VA treatment records, including that of August 2010, for example, also indicate that the Veteran has been diagnosed with erectile dysfunction.  

In May 2011, the RO sought an addendum opinion from the June 2009 examiner concerning the Veteran's erectile dysfunction, however, the VA examiner stated that she could not determine whether this condition was related to the appellant's diabetes mellitus without resorting to speculation because she did not have a timeline of diagnoses available and a history of diabetes was not reported.  As 38 C.F.R. § 4.119, Diagnostic Code 7913 requires VA to consider whether there are any complications of diabetes before assigning an evaluation, and the evidence of record is unclear, the Board thus finds that the most a new VA examination should be scheduled to resolve the issue.  
 
With regard to the Veteran's bilateral hearing loss, the Board finds an additional VA examination is needed to ensure that the record reflects the current severity of the disability.  In a December 6, 2010 VA treatment record, it was determined that the Veteran would benefit from amplification with his current degree of hearing loss.  While puretone threshold values were not indicated, the Veteran's speech recognition scores were obtained, and the scores for each ear were lower than on examination in February 2010.  Additionally, in the December 6, 2010 record the Veteran was diagnosed with "mild to severe" sensorineural hearing loss bilaterally, compared with "mild to moderate" hearing loss documented on examination in February 2010.  In February 2011 correspondence, the Veteran stated that he had received hearing aids for his hearing loss.  A review of the February 2010 VA examination report confirms that at that time, no treatment had been prescribed.  Given this evidence, the Board finds that a current VA examination is necessary to ascertain the severity of the Veteran's bilateral hearing loss since December 6, 2010.
 
With regard to the Veteran's asbestos lung disease, an additional VA examination is needed to ensure that the record reflects the current severity of his disability.  In a February 2011 letter, the Veteran indicated he takes Symbicort two times a day, in addition to Combivent which he was previously prescribed.  A review of the last VA examination confirms that the addition of Symbicort is new, suggesting a worsening of the condition.  As such, the Board finds that a current VA examination is necessary to ascertain the severity of the Veteran's lung disease.
 
Further, there is an apparent conflict as to the evaluation currently assigned for the Veteran's asbestos lung disease.  In the July 2010 rating decision on appeal VA granted service connection asbestos lung disease under Diagnostic Code 6833 and assigned a 10 percent evaluation effective September 11, 2009.  This evaluation is included in the November 2010 rating decision.  Subsequently, however, in rating code sheets attached to rating decisions of April, May, and October 2011, the evaluation assigned to the Veteran's asbestos lung disease is 30 percent.  None of these 2011 rating decisions adjudicate the Veteran's rating for asbestos lung disease.  As the RO has not clearly identified the basis for any increase, the Board finds it is imperative that this apparent conflict be resolved prior to appellate review.   At a minimum the rating decision which purportedly awarded a 30 percent rating must be added to the file.
 
On remand, the RO should also obtain and associate with the claims file all outstanding VA medical records.  The record reflects that the Veteran has been receiving treatment at the VA Medical Center in Durham, North Carolina, as well as through the Community Based Outpatient Clinic  in Greenville, North Carolina.  While the claims file currently includes treatment records dated though January 2011 from the Durham VA Medical Center and through April 2011 from the Greenville clinic more recent treatment records may now be available.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
 
Accordingly, the case is REMANDED for the following action:
 
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)
 
1.  The RO should obtain all outstanding pertinent VA treatment records dated since April 2011, including any records from the Durham VA Medical Center and Greenville Community Based Outpatient Clinic.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.   The RO must attach the rating decision which awarded a 30 percent evaluation for asbestos.  If the RO cannot locate that rating decision it must specifically document the attempts that were made to locate it and explain in writing why further attempts to locate or obtain that government record would be futile.  The RO must then: (a) notify the claimant of the specific record that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3.   Thereafter, the Veteran should be afforded VA examinations by appropriate specialists to address the nature and extent of his diabetes mellitus, bilateral hearing loss, and asbestos lung disease.   Each examiner is to be provided access to the claims folders, a copy of this remand, and Virtual VA.  The examiners must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiners must specify the range of dates of the records reviewed on Virtual VA.  
 
In accordance with the latest worksheets for rating these disorders each examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of each disability.  A complete rationale for any opinions expressed must be provided.
 
With regard to the appellant's diabetes mellitus the examiner should clearly indicate whether it is as least as likely as not, i.e., is there a 50/50 chance that the Veteran's erectile dysfunction disorder is due to diabetes.  If not, is erectile dysfunction aggravated by the appellant's diabetes mellitus?

With specific regard to bilateral hearing loss, the examiner should address all functional impairment caused by the Veteran's hearing loss disability.  A complete rationale must be provided for all opinions provided.

4.  The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.
 
5.  After the development requested has been completed, the RO should review the examination reports to ensure that they it is in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiners document their consideration of Virtual VA, to include identifying the date range of Virtual VA records reviewed.  If any report is deficient in any manner, the RO must implement corrective procedures at once.   
 
6.  After the completion of any action deemed appropriate in addition to that requested above, the appellant's claims should be readjudicated.  If any benefit sought remains denied, the appellant should be provided a supplemental statement of the case and given the opportunity to respond.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


